Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Phil McCann on 03/22/2022.

The application has been amended as follows: 

	The following claims will replace the last claim set mailed 03/04/2022.

A composition comprising the reaction product of a block copolymer based on OH-functional polyolefins, which are unhydrogenated and cyclic esters in the form of a polyol having at least 1.8 OH groups and at least one isocyanate compound having at least two isocyanate groups, wherein the composition includes at least 0.0001 % to 40% by weight of titanium and has a content of free isocyanate groups of at least 0.1 % by weight based on the overall composition, wherein the titanium is in the form of titanium tetramethoxide, titanium 
wherein the block copolymer has the formula B'(OA'-H)w– with B' = polyolefin radical; and
wherein the polyolefin radical B' is a polybutadiene radical containing a 1,3-butadiene-derived monomer units

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 				(II)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
				 (III)
and

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 			(IV),
wherein the monomer units (II), (III) and (IV) are in blocks or in random distribution and, based on the polybutadiene, the percentage of the repeat unit (II) = 10 to 40 mole per cent, (III) = 40 to 85 mole per cent, (IV) is 5 to 40 mole per cent, where a square bracket in the chosen formula representation of the 1,3-butadiene-derived monomer units (II), (III) and (IV) present in the polybutadiene shows that the bond endowed with the respective square bracket and the 
wherein A'= polyester radical of the structure (I)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (I)
with Z = identical or different hydrocarbyl radicals and n = 1-150.
2. 	(Cancelled ) 
3. 	(Cancelled)  
4. 	The composition according to Claim 1, wherein, in the polyolefin radical B', in addition to a proportion of up to 5 mole per cent, based on the polybutadiene, one or more branching structures of the formula (V), (VI) or (VII)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
			 (V)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
			 (VI)
and/or

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 			(VII)
4H6)n" corresponds to a butadiene oligomer consisting of the repeat units (II), (III) and (IV).
5.	The composition according to Claim 1, wherein the isocyanate compound is selected from the group consisting of diphenylmethane 4,4'-diisocyanate, diphenylmethane 2,4'-diisocyanate, toluene diisocyanate isomers, isophorone diisocyanate, hexamethylene diisocyanate, dicyclohexylmethane 4,4'-diisocyanate or mixtures thereof.
6. 	The composition according to Claim 1, wherein the composition further comprises a one-pack or a two-pack, moisture-crosslinking or thermally crosslinking polyurethane adhesives.  
7. 	A process for preparing a reaction product of a block copolymer based on OH-functional polyolefin which is in unhydrogenated form and a cyclic ester in the form of a polyol having at least 1.8 OH groups and at least one isocyanate compound having at least two isocyanate groups, wherein the reaction is effected in the presence of a titanium-comprising catalyst and a sufficient amount of isocyanate compound is used that the ratio of OH groups to isocyanate groups is from 1: 1.1 to 1:5, wherein the titanium is in the form of titanium tetramethoxide, titanium tetraethoxide, titanium tetrapropoxide, titanium tetraisopropoxide, titanium tetra-n-t-butoxide, titanium tetraphenoxide, titanium oxide acetylacetonate, titanium acetylacetonate or titanium dialkoxide based on diols, and 
wherein the hydroxyl-functional polyolefin used is a polybutadiene containing a 1,3-butadiene-derived monomer units

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 			(II)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 			(III)
and

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 			(IV),
wherein the monomer units (II), (III) and (IV) are blocks or in random distribution and, based on the polybutadiene, the percentage of the repeat unit (II) = 10 to 40 mole per cent, (III) = 40 to 85 mole per cent, (IV) is 5 to 40 mole per cent, where a square bracket in the chosen formula representation of the 1,3-butadiene-derived monomer units (II), (III) and (IV) present in the polybutadiene shows that the bond endowed with the respective square bracket and the corresponding monomer unit is bonded via this bond to a further monomer unit or a hydroxy 1 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 				(V)

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 			(VI)
and/or

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (VII),
are present, where "(C4H6)n" corresponds to a butadiene oligomer containing the repeat units (II), (III) and (IV) and the respective chain ends are OH groups.
8. 	The process according to Claim 7, wherein the hydroxyl-functional polyolefin used is a polybutadiene containing the 1,3-butadiene-derived monomer units

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 			(II)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 			(III)
and

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 			(IV),
wherein the monomer units (II), (III) and (IV) may be arranged in blocks or in random distribution and, based on the polybutadiene, the percentage of the repeat unit (II) = 10 to 40 mole per cent, based on the repeat unit, (III) = 40 to 85 mole per cent, and the proportion of the repeat unit (IV) is 5 to 40 mole per cent, where a square bracket in the chosen formula representation of the 1,3-butadiene-derived monomer units (II), (III) and (IV) present in the polybutadiene shows that the bond endowed with the respective square bracket does not end with a methyl group, for instance, but that the corresponding monomer unit is bonded via this bond to a further monomer unit or a hydroxy 1 group, and optionally, in addition to a 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 				(V)

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 			(VI)
and/or

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 (VII),
are present, where "(C4H6)n" corresponds to a butadiene oligomer containing the repeat units (II), (III) and (IV) and the respective chain ends are OH groups.
9. 	The process according to Claim 7, wherein the cyclic ester comprises Ɛ-caprolactone and additionally optionally lactide.
10. 	The process according to Claim 7, wherein the isocyanate compound used is selected from the group consisting of diphenylmethane 4,4'-diisocyanate, diphenylmethane 2,4'-
11.	A composition made by the process according to Claim 7.
12. 	A bonding composition for production of adhesive bonds of substrates for sound insulation or vibration damping, the bonding composition comprising the composition according to Claim 1.
13. 	The bonding composition according to Claim 12, wherein the adhesive bonds of substrates for sound insulation or vibration damping are oily substrates.
14. 	The composition according to Claim 1, wherein the block copolymer has the formula B'(OA'-H)w- with B' = polyolefin radical, w ≥ 1.8 and A'= polyester radical
of the structure (I)

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
 			(I)
with Z = -C5H10- or -C(CH3)H- radical and n = 1-150.
15. 	The composition according to Claim 1, wherein the block copolymer has the formula B'(OA'-H)w- with B' = polyolefin radical, w ≥ 1.8 and A'= polyester radical of the structure (I)

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 			(I)
with Z = -C5H10- radical and n = 1-150.
16. 	The composition according to Claim 1, wherein the isocyanate compound is selected from the group consisting of diphenylmethane 4,4'-diisocyanate, diphenylmethane 2,4'-
17. 	The composition according to Claim 1, wherein the composition comprises one-pack or two-pack, moisture-crosslinking or thermally crosslinking polyurethane adhesives.
18. 	The composition according to Claim 1, wherein the isocyanate compound is selected from the group consisting of diphenylmethane 4,4'-diisocyanate, diphenylmethane 2,4'-diisocyanate, toluene diisocyanate isomers, isophorone diisocyanate, hexamethylene diisocyanate, dicyclohexylmethane 4,4'-diisocyanate or mixtures thereof, preferably diphenylmethane 4,4'-diisocyanate or a mixture of diphenylmethane 4,4'diisocyanate and diphenylmethane 2,4'-diisocyanate. 
19. 	The composition according to Claim 1, wherein the composition comprises one-pack or two-pack, moisture-crosslinking or thermally crosslinking polyurethane adhesives.
20. 	The process according to Claim 7, wherein the isocyanate compound used is selected from the group consisting of diphenylmethane 4,4'-diisocyanate, diphenylmethane 2,4'-diisocyanate, toluene diisocyanate isomers, isophorone diisocyanate, hexamethylene diisocyanate, dicyclohexylmethane 4,4'-diisocyanate or mixtures thereof, preferably 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
U.S. Patent Pub. No. 2017/0240684 Eling is considered the closest prior art the updated search and the applicants exception under 35 U.S.C. 102(b)(2)(C).  
Eling discloses polyurethanes with isocyanate functionality (prepolymers) comprising the reaction product of polyisocyanates and polybutadiene copolymers based on unhydrogenated OH-functional polyolefins and cyclic esters wherein a content of titanium ranges from 15 to 150 ppm (Table 2a).  Eling does not teach a unhydrogenated polybutadiene comprising the 1,3- butadiene-derived monomer units (II-IV) within the claimed amounts.  Accordingly, the claimed invention is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763